DETAILED ACTION
Status of Claims:  
Claims 1-5, 7-9, 11-17 and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Curtin on Feb. 7, 2022.

The application has been amended as follows: 
Regarding claim 1, replace “the first liquid stream” in line 10 with –the mixed stream--; replace “a second zone” in line 12 with –the second zone--; replace “methane” in line 21 with –methane.--.
Regarding claim 4, replace “biomass or dynamic media structures” in line 2 with –biomass--.

REASONS FOR ALLOWANCE
Claims 1-5, 7-9, 11-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Ryall and Eccles. The prior art teaches an apparatus for treating wastewater comprising: a first zone adapted to receive a mixed stream comprising a previous, treated wastewater from a second zone, wherein the previous, treated wastewater facilitates direct transport and passage of one or more second microbes from the second zone to the first zone, said first zone comprising a first bioreaction zone, wherein the first bioreaction zone is configured with one or more retaining or facilitating structures that retain or facilitate growth of the one or more first biological microbes and convert organic matter in the mixed stream into at least volatile fatty acids (VFAs) to produce treated wastewater; and the second zone adapted to receive the treated wastewater from the first zone, said second zone comprising a second bioreaction zone comprising a plurality of anaerobically facilitating structures configured to anaerobically facilitate growth of one or more second biological microbes, and means for mixing contents of the second zone, and wherein said plurality of anaerobically facilitating structures comprise a pair of electrodes comprising both an anode and a cathode configured to further treat the wastewater and at least convert the VFAs into methane.

The prior art does not explicitly teach that the previous, treated wastewater from the second zone is anaerobically treated wastewater. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art first zone to receive previous, anaerobically treated wastewater from a second zone which receives treated wastewater from the first zone because such a configuration is not known in these or related prior arts, and therefore there is no motivation to make the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778